     Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 1 of 18




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                       Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

             CURLING PLAINTIFFS’ RENEWED
        MOTION FOR ATTORNEYS’ FEES AND EXPENSES
             Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 2 of 18




                                           TABLE OF CONTENTS

I.     Introduction .........................................................................................................1

II. Procedural Background .......................................................................................2

III.      Discussion .........................................................................................................3

     A.     The State’s Financial Condition Does Not Preclude the Award ...................5

     B.     All Case Law Factors Support an Interim Award .........................................6

       1. The Grounds For the Interim Award Are Sufficiently Discrete From
          Matters Remaining To Be Litigated ....................................................................... 7

       2. Plaintiffs’ Necessary Continued Investment in the Case Creates a
          Financial Burden Absent An Interim Award ....................................................... 8

       3. Defendant’s Dilatory Tactics Support an Interim Award ............................... 10

       4. The Protracted Nature of the Action Supports an Award ............................... 11

IV.       Conclusion ......................................................................................................12




                                                               i
           Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 3 of 18




                                      TABLE OF AUTHORITIES


Cases
Clark v. Hous. Auth. of City of Alma,
  971 F.2d 723 (11th Cir. 1992) ................................................................................6

Common Cause/Ga. v. Billups,
 554 F.3d 1340 (11th Cir. 2009) ..............................................................................8

James v. Stockham Valves & Fittings Co.,
  559 F.2d 310 (5th Cir. 1977) ..................................................................................6

McGuire v. Murphy,
 285 F. Supp. 3d 1272 (M.D. Ala. 2018) ........................................................ 7, 8, 9

Powell v. United States,
  569 F. Supp. 1192 (N.D. Cal. 1983)............................................................... 8, 11

Walters v. City of Atlanta,
 652 F. Supp. 755 (N.D. Ga. 1985),
 modified on other grounds, 803 F.2d 1135 (11th Cir. 1986) ...................... 6, 8, 11

Statutes
42 U.S.C. § 1988 ....................................................................................................1, 6




                                                           ii
        Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 4 of 18




I.    INTRODUCTION

      Curling Plaintiffs respectfully renew their Motion for Attorneys’ Fees and

Expenses in relation to the injunction this Court granted on August 15, 2019. This

Court’s May 26, 2020 Order denied without prejudice Curling Plaintiffs’ August

29, 2019 Motion for Attorney’s Fees and Expenses (Dkt. 596) (“Motion for Fees”)

as “prevailing parties” under 42 U.S.C. § 1988, but allowed Plaintiffs to “renew

their request once a final judgment has been entered on their claims or if

circumstances change that would support an interim award.” (Dkt. 733 at 7).

Curling Plaintiffs renew their request at this time because the case has reached a

stage where an award of fees and costs is warranted, proper, and needed.

      This request is fully briefed and ripe for a decision now. As Curling

Plaintiffs previously showed, they invested millions of dollars in obtaining the

injunction this Court awarded in August 2019, which effectively became a

permanent injunction with Defendants’ abandonment of the DRE and GEMS

components of Georgia’s election system and their decision not to appeal the

injunction order, which continues to mandate a variety of important relief. As this

Court has observed, State Defendants have engaged in a litigation strategy that has

wasted considerable time and resources for Plaintiffs and the Court. It is time for

them to bear the cost of that strategy, which plainly is intended to vexatiously


                                          1
        Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 5 of 18




delay and compound these proceedings so as to penalize Curling Plaintiffs for

pursuing their rights and to discourage other would-be claimants from doing the

same. State Defendants have ample resources to cover Curling Plaintiffs’ fees and

costs, and any claim to the contrary is belied by the State’s current financial

condition as well as the unusually large litigation team State Defendants have

deployed in this case and the enormously expensive strategy they have deployed

here. It is time to hold them accountable and to reimburse Curling Plaintiffs as the

prevailing party on the injunction that still stands today, over a year later.

II.   PROCEDURAL BACKGROUND

      Curling Plaintiffs—like Coalition Plaintiffs—accompanied their Motion for

Fees as prevailing parties (Dkt. 596) with detailed and itemized fee descriptions

(Dkt. 631, 706). Curling Plaintiffs’ request for an award of $3,964,187.87 in fees

and $439,197.43 in expenses, totaling $4,403,385.30, was fully briefed (Dkt. 660,

667, 705, 706) before being denied without prejudice (Dkt. 733).

      Plaintiffs subsequently filed a Joint Motion for Sanctions on October 11,

2019. (Dkt. 623). In that submission, Plaintiffs jointly requested monetary

sanctions against Defendants amounting to $297,368.49. That too was fully

briefed (Dkt. 647, 656) before being denied without prejudice (Dkt. 771).




                                           2
        Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 6 of 18




       Curling Plaintiffs seek here the same fees and costs sought in their prior,

fully-briefed motions. Thus, the arguments from the parties regarding the merits of

this request and the underlying facts have been fully presented to the Court. Rather

than burden the Court with the same briefing and exhibits again, Curling Plaintiffs

incorporate those materials by reference here.

       On October 13, 2020, Coalition Plaintiffs filed a renewed request for fees

and costs. (Dkt. 967.) Curling Plaintiffs agree with Coalition Plaintiffs’ arguments

regarding the need and propriety to award fees and costs now, and will try not to

repeat all those arguments here.

III.   DISCUSSION

       Curling Plaintiffs renew their request for fees and costs for the injunction

granted against the use of the DRE/GEMS voting system in Georgia. State

Defendants did not appeal the prohibition against the DRE/GEMS system’s use

and repeatedly have argued to this Court that the August 2019 injunction Order

mooted any need for further discovery or a trial on the merits of Curling Plaintiffs’

claims challenging that system. Thus, by their own argument, the time has come

for an award of Curling Plaintiffs’ fees and costs as the prevailing party. In every

practical sense, the pending injunction against the DRE/GEMS voting system is—




                                           3
        Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 7 of 18




as State Defendants themselves have emphasized—the final resolution of Curling

Plaintiffs’ claims challenging that system, and a fee award is appropriate now.

      The fees and costs Curling Plaintiffs and Coalition Plaintiffs have requested

cover related but independent and largely non-duplicative efforts to achieve relief

for themselves and Georgia voters. Throughout the matter, and specifically with

respect to efforts to enjoin the DRE/GEMS system, Coalition Plaintiffs’ attorneys

and experts have focused on county-level1 and polling location discovery and

evidentiary issues while Curling Plaintiffs’ attorneys and experts have concentrated

on broader cybersecurity and feasibility issues and corresponding discovery.2 This

division of labor is supported by the evidence each group of Plaintiffs submitted.

Thus, while each group of Plaintiffs is entitled to choose their own counsel,

experts, and evidence to present, and to recover their fees and costs as prevailing

parties, the coordination between and different efforts of the two groups that

resulted in the August 2019 injunction Order further justifies distinct awards.

      Finally, circumstances have changed since the Court issued its Order

denying the Motions for Fees without prejudice, and those changes favor an award


1
  See Dkt. 404, 405, 406, 407, Coalition Plaintiffs’ Notices of Depositions for
county officials.
2
  See Dkt. 390, 434, Curling Plaintiffs’ Certificates of Service of Discovery
Requests; Dkt. 406, Curling Plaintiffs’ Notice of Deposition of Michael Barnes;
Dkt. 545-1, Curling Plaintiffs’ Notice of Deposition of Dr. Michael Shamos.
                                          4
        Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 8 of 18




of fees and costs now. The State’s financial system has improved and faces less

uncertainty, while at the same time the financial investment by and burden on

Curling Plaintiffs has grown substantially, due to State Defendants’ obstructive and

vexatious approach to this litigation. In the months since the May Order, this

Court—and Curling Plaintiffs—have been forced to expend substantial resources

due to State Defendants’ submissions that were “confusing, incorrect, or

misleading” (Dkt. 957 at 2); “simply removed from the actuality of the content of

the Court’s Order” (Dkt. 969 at 1); based on hyperbolic “protestations [] divorced

from reality” (id.); part of a “cat and mouse response over [] ten days” (Dkt. 957 at

2); and “wasted everyone’s time” (Dkt. 775 at 2). State Defendants’ obfuscation

and dilatory tactics have substantially compounded Curling Plaintiffs’ fees and

costs, imposing enormous expense that was entirely avoidable. State Defendants

have forced Curling Plaintiffs—and this Court—to spend many, many hours on

needless discovery disputes and motion practice on even the smallest of issues.

      A.     The State’s Financial Condition Does Not Preclude the Award
      Like the Coalition Plaintiffs, Curling Plaintiffs understand and appreciate the

Court’s concern for the effects the COVID-19 crisis continues to have on the State

of Georgia and its voters, including Curling Plaintiffs. But Curling Plaintiffs also

agree that the State’s financial position in the current emergency has improved and


                                          5
          Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 9 of 18




stabilized.3 Thus, even if this were a valid consideration for the Court in deciding

this request under 42 U.S.C. § 1988—and Curling Plaintiffs respectfully submit it

is not—it does not weigh against the request.

         B.    All Case Law Factors Support an Interim Award
         Section 1988 “itself prescribes no time frame for filing the request for

attorney’s fees,” but interim fee awards are permitted and can give effect to the

purpose of the statute by enabling civil rights litigants to undertake complex and

lengthy cases. Clark v. Hous. Auth. of City of Alma, 971 F.2d 723, 724 (11th Cir.

1992); see James v. Stockham Valves & Fittings Co., 559 F.2d 310, 358-59 (5th

Cir. 1977). A grant of fees and costs now would appropriately support the

purposes of Section 1988 in this case, especially given the enormous expense State

Defendants have imposed—and continue to impose—on Curling Plaintiffs through

their vexatious tactics.

         The district court in Walters v. City of Atlanta articulated the following

factors for consideration of an interim award: “(1) whether the grounds for an

interim award are sufficiently discrete from matters remaining to be litigated; (2)

whether the moving party will be unable to continue litigating the case absent an

interim award; (3) whether the party opposing the interim award has been guilty of


3
    Dkt. 967 at 4-7.
                                             6
       Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 10 of 18




dilatory tactics; and (4) whether the action has been or is likely to be unduly

protracted.” 652 F. Supp. 755, 761 (N.D. Ga. 1985), modified on other grounds,

803 F.2d 1135 (11th Cir. 1986). The most important determination—often

dispositive standing alone—is the first factor. See McGuire v. Murphy, 285 F.

Supp. 3d 1272, 1284-85 (M.D. Ala. 2018) (awarding interim fee relief where

movant satisfied the first and fourth of the four factors but where defendant’s

pending appeal of the relevant decision was moot).

      Curling Plaintiffs are entitled to an award of interim fees based on the first

factor alone, but all factors support the request.

             1.     The Grounds For the Interim Award Are Sufficiently
                    Discrete From Matters Remaining To Be Litigated
      Curling Plaintiffs’ requested award is grounded in the relief this Court

ordered with respect to the State’s previous DRE/GEMS voting system. The

prohibition against the use of the State’s DRE/GEMS voting system effectively is

permanently in place as State Defendants themselves have argued repeatedly,

because Curling Plaintiffs prevailed on that issue and the system is now gone. The

fact that State Defendants have now implemented the new BMD system in a

manner that makes it susceptible to many of the same vulnerabilities as the

DRE/GEMS system takes nothing away from Plaintiffs’ success in challenging the

DRE/GEMS system. See Common Cause/Ga. v. Billups, 554 F.3d 1340, 1355-57

                                           7
       Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 11 of 18




(11th Cir. 2009) (upholding the district court’s grant of interim attorneys’ fees

related to a successful preliminary injunction against voter identification law later

repealed by the state). That State Defendants replaced the unconstitutional

DRE/GEM system with another unconstitutional voting system does not deprive

Curling Plaintiffs of their right to an award of substantial fees and costs invested in

successful pursuit of the August 2019 injunction Order, which remains in effect.

             2.     Plaintiffs’ Necessary Continued Investment in the Case
                    Creates a Financial Burden Absent an Interim Award
      The court in Walters considered whether the plaintiff “required an interim

award because of financial hardship.” Walters, 652 F. Supp. at 756. There, the

Court pointed to the circumstances in Powell v. United States where the plaintiff

would have been unable to proceed with the litigation absent the relief of an

interim award. Id. at 761 (citing Powell, 569 F. Supp. 1192 (N.D. Cal. 1983)).

The Court in Powell noted that this factor supports an award of interim attorneys’

fees even without the other factors. Powell, 569 F. Supp. at 1200 (“This hardship

alone may be enough to justify an interim award.”).

      Recent Eleventh Circuit district court case law indicates that the policy

intent of enabling civil rights’ plaintiffs to secure legal redress would be

undermined by requiring individual plaintiffs’ attorneys to unduly financially

burden their practices in order to obtain interim fee relief. McGuire v. Murphy

                                           8
       Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 12 of 18




explains that interim fee awards “give effect to the underlying purpose of § 1988,

which is to ensure that civil rights plaintiffs in general can continue to obtain

representation.” 285 F. Supp. 3d at 1285 (emphasis in original). When

“[w]ithholding an interim fee award would hamper [counsel’s] ability to take on

other civil rights cases due to lack of resources,” interim relief may be appropriate.

Id. The court in McGuire evinced concern that a different approach could “mak[e]

representation in civil rights cases financially untenable and by discouraging

members of the bar from undertaking similar cases in the future.” Id. at 1279.

      Curling Plaintiffs’ attorneys do not have unlimited resources. The enormous

financial investment in this case—which is exponentially larger than expected—

consumes resources that otherwise could, and would, be allocated for Curling

Plaintiffs’ attorneys to represent other prospective clients in important civil rights

cases. Collectively, attorneys at Morrison & Foerster LLP submitted a fee request

covering 5,117 hours, only a portion of the time actually spent on this matter given

the conservative approach to the fee request. (Dkt. 631 ¶ 45, 706 at 12-27, 706-1

at ¶¶ 9-10.) Attorneys at Krevlin & Horst LLC have requested compensation for

$229,627.50 in fees, which likewise reflects only a portion of the many hours spent

on this matter. (Dkt. 631 at 449-518.) The financial investment of these firms is

extraordinary, driven by State Defendants’ vexatious strategy and tactics, which


                                           9
       Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 13 of 18




will deprive civil rights claimants of counsel if prospective attorneys must turn

down those engagements for fear of facing the sort of scorched-earth approach

State Defendants have instituted here.

             3.    Defendant’s Dilatory Tactics Support an Interim Award
      As noted above, Plaintiffs previously filed for sanctions on the basis of State

Defendants’ obstruction of—and repeated false claims about—important discovery

relevant to the GEMS databases. Plaintiffs’ joint submissions at Dkt. 623 and Dkt.

656 provide extensive detail regarding the improper tactics State Defendants have

long employed4 and continue to employ in this case, which cause unnecessary

expenditures and financial burden that State Defendants should have to bear. The

Court need only review the last couple months of filings5 as a reminder of the

tiresome, expensive, and improper tactics employed in this case. This factor

weighs heavily in Curling Plaintiffs’ favor.


4
  Plaintiffs filed their Joint Motion for Sanctions on October 14, 2019. (Dkt. 623.)
State Defendants’ improper tactics have only intensified since, including
submissions that were “confusing, incorrect, or misleading” (Dkt. 957 at 2) and
“simply removed from the actuality” of the real world (Dkt. 969 at 1).
5
  The repeated requests, filings, and orders required just to obtain the ProV&V and
EAC documentation is one recent and indicative example, much like the time and
cost the Court and Curling Plaintiffs expended trying to obtain the GEMS
databases last year. See Dkt. 919; Order, by docket entry only on September 28,
2020; Dkt. 923 and Exhibits; Dkt. 924; Dkt. 928; Order, by docket entry only on
September 30, 2020; Dkt. 929; Dkt. 935; Dkt. 938; Dkt. 939; Dkt. 940; Dkt. 941;
Dkt. 942; Dkt. 943; Dkt. 953; Dkt. 955 and Exhibits; Dkt. 957; Dkt. 959; Dkt. 960.
                                         10
       Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 14 of 18




             4.     The Protracted Nature of the Action Supports an Award

      Finally, the court in Walters considered whether the litigation was protracted

in nature such that delaying relief until the conclusion of the case would create a

delay in payment that counseled in favor of an interim award. Walters, 652 F.

Supp. at 761. The three years this case has been pending speaks for itself, and

much still remains to be done regarding the new BMD system. State Defendants

repeatedly emphasize that limited discovery has been conducted thus far and much

more is needed. This case—with its unusually protracted nature, its virtually

unprecedented obstructive and vexatious campaign from State Defendants, and the

resulting extraordinary fees and costs for Curling Plaintiffs—is the poster child for

an interim fee award. See Powell, 569 F. Supp. at 1200 (“[T]his litigation has been

pending for over a year and a half and is likely to continue for a substantial period

of time.”). This mandates an interim award of fees and costs at this time. Not only

are Curling Plaintiffs entitled to it now as the prevailing party on an injunction

Order issued over a year ago, but it also is needed to finally hold State Defendants

accountable for their improper litigation tactics—and hopefully to curb such tactics

in Act V of this case.6



6
 See Dkt. 964 at 147, October 20, 2020 Opinion & Order (“Time will tell whether
Act V here can be still avoided or at least re-written.”).
                                          11
       Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 15 of 18




IV.   CONCLUSION

      For the foregoing reasons, Curling Plaintiffs respectfully renew their Motion

for Attorney’s Fees and Expenses and request a full award, as prevailing parties, at

the Court’s earliest opportunity.

Dated: November 2, 2020                  Respectfully submitted,

                                          /s/ David D. Cross
                                         David D. Cross (pro hac vice)
                                         John P. Carlin (pro hac vice)
                                         Lyle P. Hedgecock (pro hac vice)
                                         Mary G. Kaiser (pro hac vice)
                                         Robert W. Manoso (pro hac vice)
                                         MORRISON & FOERSTER LLP
                                         2000 Pennsylvania Avenue, NW
                                         Suite 6000
                                         Washington, DC 20006
                                         Telephone: (202) 887-1500
                                         DCross@mofo.com
                                         JCarlin@mofo.com
                                         LHedgecock@mofo.com
                                         MKaiser@mofo.com
                                         RManoso@mofo.com

                                         Halsey G. Knapp, Jr.
                                         GA Bar No. 425320
                                         Adam M. Sparks
                                         GA Bar No. 341578
                                         KREVOLIN & HORST, LLC
                                         1201 West Peachtree Street, NW
                                         Suite 3250
                                         Atlanta, GA 30309
                                         HKnapp@khlawfirm.com
                                         Sparks@khlawfirm.com


                                         12
Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 16 of 18




                              Counsel for Plaintiffs Donna Curling,
                              Donna Price & Jeffrey Schoenberg




                              13
       Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 17 of 18




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of LR 5.1, using font type of Times New

Roman and a point size of 14.

                                             /s/ David D. Cross
                                            David D. Cross




                                       14
       Case 1:17-cv-02989-AT Document 998 Filed 11/02/20 Page 18 of 18




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                           Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                       CERTIFICATE OF SERVICE

      I hereby certify that on November 2, 2020, a copy of the foregoing

CURLING PLAINTIFFS’ RENEWAL OF MOTION FOR ATTORNEYS’

FEES AND EXPENSES was electronically filed with the Clerk of Court using the

CM/ECF system, which will automatically send notification of such filing to all

attorneys of record.

                                            /s/ David D. Cross
                                           David D. Cross




                                      15
